     Case 2:14-cr-00107-TLN-KJN Document 164 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0107 TLN KJN P
12                       Respondent,
13           v.                                         ORDER
14    JOSHUA LANDON KLIPP,
15                       Movant.
16

17          Movant is a federal prisoner, proceeding pro so. On September 9, 2020, the undersigned

18   issued findings and recommendations recommending that the § 2255 motion be denied. Movant

19   has been granted three extensions of time to file objections, which were due on December 14,

20   2020. (ECF Nos. 152, 155, 160.) In his request signed November 17, 2020, movant claimed he

21   was unexpectedly being scheduled for surgery, and then would be transferred to a different

22   facility. (ECF No. 162.) Movant now seeks to stay this action because due to the pandemic, he

23   has been deprived of his legal materials and does not know where he will be transferred now that

24   his transfer to Florida has been cancelled. (ECF No. 163.)

25          The undersigned finds good cause to grant movant another extension of time rather than a

26   stay of this action. Movant is again relieved of his obligation to serve a copy of his objections on

27   counsel for respondent. Respondent will receive notice of movant’s filing through the court’s

28   CM/ECF filing system, and can access the filing electronically. Despite the lengthy extensions of
     Case 2:14-cr-00107-TLN-KJN Document 164 Filed 12/28/20 Page 2 of 2


 1   time already granted, the undersigned grants movant until March 1, 2021, in which to file

 2   objections.

 3             The Bureau of Prisons inmate locator shows that movant has now been transferred to the

 4   FTC Oklahoma City. The new March 1, 2021 deadline should provide movant sufficient time to

 5   prepare his objections. Thus, no further extensions of time will be granted. If movant does not

 6   file timely objections, the findings and recommendations will be forwarded to the district court

 7   for consideration.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. Movant’s request for a stay of this action (ECF No. 163) is denied without prejudice;

10             2. Movant’s request for a fourth extension of time (ECF Nos. 162) is granted;

11             3. Movant is granted until March 1, 2021, in which to file objections; and

12             4. In addition to movant’s current address of record, the Clerk of the Court shall send a

13   courtesy copy of this order to movant as follows:

14
               Joshua Landon Klipp
15             71414-097
               FTC Oklahoma City
16             Federal Transfer Center
               P.O. Box 898801
17             Oklahoma City, OK 73189
18

19   Dated: December 28, 2020

20
21

22
     /klip0107.236.4
23

24

25

26
27

28
                                                         2
